         Case 2:15-cr-00119-GAM Document 169 Filed 11/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
                              v.                     :              CRIMINAL ACTION
                                                     :              No. 15-119-4
LAVELL CARTER                                        :
                                                     :


McHUGH, J.                                                                   November 23, 2020


                                       MEMORANDUM

       Defendant Lavell Carter engaged in a home invasion robbery where he brandished a

firearm and participated in physically restraining two victims who were threatened with violence.

He pleaded guilty to Hobbs Act Robbery and brandishing a firearm in connection with a crime of

violence. He now seeks a sentence reduction on two grounds.

       First, he suggests that the Court did not fully understand the range of sentences available.

He correctly notes that although his case called for a consecutive sentence, it was within my

power to impose a nominal sentence of one month to run before the consecutive mandatory

minimum sentence required by law, citing United States v. Dean. 556 U.S. 568 (2009). In fact,

the Court was fully aware of its discretionary authority and invoked that discretion to impose a

significant downward variance. Mr. Carter’s Guideline range was 154-171 months. The sentence

imposed was 108 months, taking into account the fact that Mr. Carter was the youngest person

involved, and was strongly influenced by the most culpable participant in the crime. The Court

further recognized that Mr. Carter's difficult childhood made him vulnerable to negative
         Case 2:15-cr-00119-GAM Document 169 Filed 11/23/20 Page 2 of 2




influences. No error was committed, and given the nature of the crime, the variance adopted was

generous.

       Second, Mr. Carter cites generally to the COVID pandemic, and further cites to two

family circumstances as warranting early release. He refers to the need for his son to be in day

care while the child’s mother works, and to the fact that an uncle has unfortunately lost his

eyesight. I will treat this aspect of the motion as one for compassionate release under 18 U.S.C.

§ 3582. To prevail, Mr. Carter would need to show “extraordinary and compelling reasons.”

§3582 (c)(1)(A) (i).

       Other than a general reference to COVID, Mr. Carter does not contend that he is at risk.

As to his family situation, many if not most American children are in day care because of a

parent’s need to work, and like Mr. Carter most parents would prefer that they could spend time

with their child. Finally, although Mr. Carter’s concern for his uncle is admirable, he falls far

short of the kind of compelling showing he would need to justify release.

       For these reasons, the motion will be denied.




                                                              s/   Gerald Austin McHugh
                                                              United States District Judge
